Citation Nr: 1100818	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-32 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from July 1958 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for hearing loss and 
tinnitus.  

In November 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has current hearing loss and tinnitus 
disabilities.

2.  The evidence supports that the Veteran had noise exposure 
during active service as a radio operator in a Marine Corps 
artillery unit.

3.  The Veteran reports a continuity of symptomatology of 
decreased hearing and tinnitus dating from service to the 
present.  

4.  A VA audiology outpatient treatment record indicates current 
hearing loss and tinnitus disabilities with military noise 
exposure being listed as the only risk factor.  

5.  A VA audiology Compensation and Pension examination indicates 
a diagnosis of tinnitus that is related to hearing loss.  

6.  The VA audiology Compensation and Pension examination 
indicates that an opinion as to the etiology of the Veteran's 
hearing loss and its relationship to noise exposure during 
service cannot be made without resort to mere speculation.   

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grants of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He claims that he was 
exposed to acoustic trauma in the form of noise exposure during 
active service.  Specifically, he claims that he was a radio 
operator in Marine Corps artillery units.  He claims that his 
duties required him to be on the artillery firing line without 
hearing protection and that he was exposed to the noise of 
artillery fire and radio noise during these duties.  The 
Veteran's discharge papers, DD 214, and copies of his service 
personnel records, confirm that the Veteran served in this 
capacity.  Accordingly, his assertions of being exposed to this 
form of noise exposure are consistent with the nature and 
circumstances as of his service.  

The Veteran's service treatment records reveal that in June 1960 
he had complaints of decreased hearing in his right ear.  
Evaluation revealed excess ear wax which was irrigated and 
removed.  In March 1962, separation examination was conducted.  
This examination report reveals that his ears and ear drums were 
"normal" on separation examination.  His hearing was tested by 
whispered voice testing and found to be normal, "15/15."  

September 2007 VA outpatient treatment records reveal that the 
Veteran was seen for an audiology consultation.  He complained of 
"hearing problems for almost 30 years."  He also reported a 
history of tinnitus.  The audiologist's review of noise exposure 
history noted that the Veteran's post-service employment was as a 
cattle farmer and excessive occupational and recreational noise 
exposure was not indicated.  The only noise exposure history 
indicated was his military noise exposure.  The treatment record 
does not indicate pure tone threshold results.  However, speech 
audiometry revealed speech recognition ability of 80 percent in 
the right ear and of 60 percent in the left ear.  These speech 
recognition results alone reveal the presence of a current 
hearing loss disability within the criteria established at 
38 C.F.R. § 3.385.  

In June 2009, a VA audiology Compensation and Pension examination 
of the Veteran was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
70
70
LEFT
60
65
60
65
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 64 percent in the left ear.  
These audiometric results constitute a hearing loss disability 
within the criteria established at 38 C.F.R. § 3.385.  The 
Veteran also reported having tinnitus.  A diagnosis of 
sensorineural hearing loss and tinnitus was made.  The examiner 
indicated that the tinnitus was related to the sensorineural 
hearing loss.  The examiner also indicated that an opinion as to 
the etiology of the Veteran's hearing loss and tinnitus and its 
relationship to noise exposure during service cannot be made 
without resort to mere speculation.  

In November 2010, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He testified 
as to his noise exposure during service.  Again, the Veteran's 
claims of noise exposure during service are credible, and the 
Board finds as fact that the Veteran was indeed subjected to the 
noise of artillery weapons fire without hearing protection during 
active service.  The Veteran also testified that he had symptoms 
of decreased hearing and ringing in his ear, tinnitus, which 
manifested shortly after his noise exposure during service, 
probably within months of his separation from service.  He 
testified that these symptoms have persisted until the present.  

The medical evidence establishes that the Veteran has a current 
hearing loss disability within the meaning of the applicable VA 
regulation.  He also has a current diagnosis of tinnitus.  The 
2007 VA audiology treatment record indicates military noise 
exposure as the only risk factor in the development of his 
hearing loss and tinnitus.  The 2009 VA Compensation and Pension 
examination indicates that the Veteran's tinnitus is related to 
his sensorineural hearing loss, but indicates that an opinion an 
opinion as to the etiology of the Veteran's hearing loss and its 
relationship to noise exposure during service cannot be made 
without resort to mere speculation.  The Veteran reports a 
continuity of symptomatology of decreased hearing and tinnitus 
dating from service until the present.  He is competent to report 
the observable symptoms of decreased ability to hear and ringing 
in the ears.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

The Veteran has current hearing loss and tinnitus disabilities.  
The Veteran had noise exposure during active service.  The VA 
treatment record indicates military noise exposure as a risk 
factor for these two disabilities.  The VA Compensation and 
Pension examination indicates that an etiology opinion cannot be 
rendered without resorting to speculation.  There is credible 
evidence of a continuity of symptomatology of decreased hearing 
and tinnitus dating from service to the present.  Accordingly, 
service connection for bilateral hearing loss and tinnitus is 
warranted.




ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


